DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 15-20 in the reply filed on May 06, 2021 is acknowledged.
The claims 11-14 have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (2019/0082291).
Regarding claim 1, Yoon discloses a data collection method comprising: by a user terminal, generating an entry event indicating an entry into a valid region of a sensor by detecting a signal broadcast from the sensor (see abstract, fig.1, element 100a/b, 200a-h, 110a/b, paragraphs [0027-0028] and its description); collecting data from the sensor in response to the entry event (see fig.1, element 100a/b, 200a-h, 110a/b  paragraphs [0027-0029] and its description); and generating an exit event indicating an exit from the valid region of the sensor corresponding to the entry event, 
Regarding claim 2, Yoon further discloses the generating of the entry event comprises generating the entry event to run a predetermined application configured to collect data of all sensors corresponding to a region of the sensor when entering the valid region of the sensor, among all applications installed on the user terminal (see abstract, fig.1, element 100a/b, 200a-h, 110a/b  paragraphs [0027-0031], figs.2-3 and its description).
Regarding claim 3, Yoon further discloses the collecting comprises: extracting at least one sensor corresponding to a data field set as a monitoring region of the user terminal based on a sensor scanning list of the user terminal; and collecting data from the extracted at least one sensor (see abstract, figs.2-3, steps S310-S320 and its description).
Regarding claim 4, Yoon further discloses the monitoring region of the user terminal includes a plurality of sections divided by predetermined ranges from a position of the user terminal, wherein each of the plurality of sections is a section in which a sensor configured to measure at least one of environmental information, traffic information, human body information, or energy information is disposed to identify data collectable from the corresponding sensor (see abstract, figs.2-3, steps S310-S330, paragraphs [0050-0053] and its description).
Regarding claim 5, Yoon further discloses the collecting comprises collecting the data from the sensor by setting an alternating region for a sensor disposed in a monitoring region of the user terminal based on a position of the user terminal (see 
Regarding claim 6, Yoon further discloses the alternating region is a region in which a single sensor in a monitoring region list of the user terminal transmits data to the user terminal through a plurality of regions (see abstract, figs.2-3,, steps S310-S320, and its description).
Regarding claim 7, Yoon further discloses the collecting comprises continuously collecting data from a single sensor corresponding to a plurality of regions in the monitoring region of the user terminal, while repeating the entry event and the exit event (see abstract, figs.2-3, steps S310-S320, paragraphs [0050-0053] and its description).
Regarding claim 8, Yoon further discloses the sensor is configured to measure environmental information, traffic information, human body information, or energy information at predetermined intervals and broadcast corresponding data to the user terminal for a predetermined period (see abstract, figs.2-3, paragraphs [0050-0053] and its description).
Regarding claim 9, Yoon further discloses transmitting, by the user terminal, a confirmation request signal of the data to the sensor such that the sensor checks a redundancy of the data, after the data are collected (see fig.2, steps S210- S220, paragraphs [0032-0033] and its description).
Regarding claim 10, Yoon further discloses the sensor is configured to check the redundancy of the data transmitted to the user terminal using the confirmation request signal received from the user terminal based on unique identification information registered in advance between the user terminal and the sensor (see 
Regarding claims 15-20 recite limitations substantially similar to the claims 1-10. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647